Citation Nr: 0032207	
Decision Date: 12/11/00    Archive Date: 12/20/00

DOCKET NO.  96-31 909A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an initial compensable rating for 
bilateral hearing loss for the period from June 14, 1995 to 
May 4, 1997.  

2.  Entitlement to an initial rating in excess of 10 percent 
for bilateral hearing loss, from May 5, 1997.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

K. Conner, Counsel 


INTRODUCTION

The veteran had active air service from July 1951 to March 
1955, and from April 1955 to March 1972.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Oakland Regional Office (RO).  By June 1996 rating 
decision, the RO granted service connection for bilateral 
hearing loss and assigned an initial noncompensable rating, 
effective April 2, 1996.  The veteran perfected an appeal of 
the RO decision to assign a noncompensable rating for his 
disability.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

By January 1997 rating decision, the RO assigned an earlier 
effective date of June 14, 1995 for the service-connected 
bilateral hearing loss, finding that the veteran's submission 
of a January 1994 uninterpreted audiometric examination 
report reflecting bilateral hearing loss constituted an 
earlier claim.  As this report was received on June 14, 1995, 
entitlement to service connection was awarded from that date.  

In March 1997, the veteran testified at a Board hearing at 
the RO.  In June 1997, the Board remanded the matter for 
additional development of the evidence.  In April 2000, while 
the matter was in remand status, the RO increased the rating 
for the veteran's bilateral hearing loss to 10 percent, 
effective May 5, 1997.  The U.S. Court of Appeals for 
Veterans Claims (the Court) has held that in a claim for 
increased rating, the claimant will generally be presumed to 
be seeking the maximum benefit allowed by law; thus, a 
decision awarding a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal.  See 
AB v. Brown, 6 Vet. App. 35 (1993).  

Therefore, proper adjudication of the veteran's claim 
requires an analysis during two discrete time periods:  The 
first period is from June 14, 1995, (the effective date of 
the award of service connection for bilateral hearing loss 
and the initial noncompensable rating) to May 4, 1997; the 
second period is from May 5, 1997, when the disability rating 
for his bilateral hearing loss was increased to 10 percent.


FINDINGS OF FACT

1.  Audiometric evaluations conducted during the period from 
June 14, 1995 to May 4, 1997 show that the veteran had, at 
worst, level IV hearing in the right ear and level II hearing 
in the left ear.

2.  Audiometric evaluations conducted from May 5, 1997 show 
that the veteran had, at worst, level IV hearing in the right 
ear and level V hearing in the left ear.  


CONCLUSIONS OF LAW

1.  For the period from June 14, 1995 to May 4, 1997, the 
criteria for a compensable rating for bilateral hearing loss 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.85, 4.86, Tables VI, VIA, and VII, Diagnostic 
Code 6100 (1997).

2.  From May 5, 1997, the criteria for rating in excess of 10 
percent for bilateral hearing loss have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.85, 4.86, 
Tables VI, VIA, and VII, Diagnostic Code 6101 (1998), and as 
amended.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that recent legislation, the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), contains extensive provisions 
modifying the adjudication of all pending claims.  In 
pertinent part, the new law provides that the Secretary shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate a claim for VA benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  The duty to assist 
includes obtaining relevant records (including private 
records) that the claimant adequately identifies and 
authorizes VA to obtain.  Veterans Claims Assistance Act of 
2000 (to be codified at 38 U.S.C. § 5103A(b)).  The duty to 
assist also includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  Veterans Claims Assistance Act of 
2000 (to be codified at 38 U.S.C. § 5103A(d)).

In this case, the Board concludes that VA has fully met its 
statutory obligations to the veteran under the Veterans 
Claims Assistance Act of 2000.  Consistent with the duty to 
assist the veteran, the Board remanded this matter in June 
1997 for additional development of the evidence.  A review of 
the record indicates that the development requested by the 
Board in its remand has been completed.  See Stegall v. West, 
11 Vet. App. 268 (1998).  Additionally, it is noted that the 
RO has obtained the veteran's service medical records and he 
has been afforded a VA audiometric examination.  
Additionally, the RO has obtained all VA and private 
treatment records identified by the veteran.  

After a review of the veteran's claims folder, the Board find 
that the record contains sufficient evidence to render an 
equitable decision on his claim.  Moreover, given the facts 
of this case, the Board further finds that no reasonable 
possibility exists that any further assistance to the veteran 
would aid in substantiating his claim.  As all relevant facts 
have been adequately developed, to the extent possible, VA 
has fully satisfied its obligations to the veteran under the 
Veterans Claims Assistance Act of 2000.

I.  Factual Background

The veteran's service medical records show that at his 
September 1971 service retirement medical examination, 
audiometric testing showed left ear pure tone thresholds of 
15, 15, 20, 40, and 45 decibels at 500, 1,000, 2,000, 3,000, 
and 4,000 hertz, respectively.  Right ear pure tone 
thresholds were 15, 10, 40, 30, and 50 decibels at 500, 
1,000, 2,000, 3,000, and 4,000 hertz, respectively. 

In June 1995, the veteran submitted a claim of service 
connection for bilateral hearing loss.  In support of the 
claim, he submitted an uninterpreted January 1994 private 
audiometric examination report with a diagnosis of moderate 
bilateral sensorineural hearing loss.  

In April 1996, the veteran underwent VA audiometric 
examination in connection with his claim.  At that time, 
right ear pure tone thresholds were 30, 25, 60, 60, and 60 
decibels at 500, 1,000, 2,000, 3,000, and 4,000 hertz, 
respectively.  Right ear speech discrimination ability was 82 
percent correct.  Left ear pure tone thresholds were 25, 30, 
60, 60, and 65 decibels at 500, 1,000, 2,000, 3,000, and 
4,000 hertz, respectively.  Left ear speech discrimination 
ability was 84 percent correct.  A hearing aid evaluation was 
recommended.

By June 1996 rating decision, the RO granted service 
connection for bilateral hearing loss and assigned an initial 
noncompensable rating.  The veteran appealed the RO's 
determination, arguing that his bilaterally hearing loss had 
increased in severity.  In support of his contention, he 
submitted a notice from his former employer advising him that 
the results of a hearing test performed in April 1996 had 
been abnormal.  

In March 1997, the veteran testified at a Board hearing at 
the RO.  He described the symptoms of his bilateral hearing 
loss, including having difficulty distinguishing words and 
hearing sounds clearly.  He indicated that he had been 
wearing hearing aids for the past five months, which had 
helped him somewhat.  The veteran also indicated that he had 
undergone audiological testing in connection with his former 
employment with a commercial airline in April 1996.  His 
representative requested that the RO attempt to obtain the 
results of that test.  

As set forth above, in June 1997, the Board remanded the 
matter for additional development of the evidence, to include 
obtaining all pertinent clinical records and a current VA 
audiometric evaluation.  Pursuant to the Board's remand, the 
RO obtained both private and VA medical records, dated from 
April 1989 through October 1999.  The Board notes that the 
examinations from the private sources, including the 
veteran's former employer, reflect puretone reception only, 
with no testing of speech discrimination.  

The veteran's former employer submitted the results of 
numerous audiometric examinations; in January 1990, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
10
45
50
40
LEFT
15
20
50
55
45

Audiometry in February 1991, revealed pure tone thresholds as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
10
50
50
45
LEFT
20
20
50
50
60

In February 1992, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
20
55
50
55
LEFT
30
30
50
55
60

On audiometric examination in April 1993, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
50
45
55
LEFT
20
25
45
50
60

On audiometric examination in March 1994, pure tone 
thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
15
50
50
45
LEFT
30
30
45
55
55

On audiometry in April 1995, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
50
50
50
LEFT
25
25
45
50
55

Audiometry in April 1996, revealed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
20
55
50
50
LEFT
30
35
50
60
60


On audiometric examination on May 5, 1997, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
20
60
55
65
LEFT
30
40
60
65
70

In addition, the RO obtained VA outpatient records dated from 
August to October 1999.  In pertinent part, these records 
show that the veteran underwent audiometric examination in 
September 1996.  At that time, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
55
55
55
LEFT
30
40
50
60
60

Speech audiometry revealed speech recognition ability of 72 
percent in the right ear and 92 percent in the left ear.  
Subsequent VA outpatient treatment records show that in 
October 1996, the veteran was issued bilateral hearing aids.  
On follow-up in December 1996, he reported that he wore them 
almost full-time and had been experiencing no problems.

The most current clinical findings are provided by VA 
audiometric examination in February 2000.  On the authorized 
audiological evaluation at that time, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
65
55
60
LEFT
30
45
55
65
65

Speech audiometry revealed speech recognition ability of 76 
percent correct in the right ear and of 68 percent correct in 
the left ear.  The average puretone decibel loss was 51 in 
the right ear and 58 in the left ear.  

By April 2000 rating decision, the RO increased the rating 
for the veteran's bilateral hearing loss to 10 percent, 
effective from May 5, 1997, finding that hearing loss 
warranting an increased rating was initially demonstrated on 
the May 1997 private examination noted above.  It was noted 
that all audiometric tests prior to that date did not produce 
results that would warrant more than a noncompensable rating.  

II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2000).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2000).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2000), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

More recently the Court has held that the above rule is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as "staged" ratings.  
Fenderson, 12 Vet. App. at 125-26.  

The Board notes that effective June 11, 1999, some of the 
schedular rating provisions pertaining to the evaluation of 
hearing loss were amended.  See 64 Fed. Reg. 25,202-10 (May 
11, 1999).  Where the law or regulations governing a claim 
change while the claim is pending, the version most favorable 
to the veteran applies, absent congressional intent to the 
contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); see also VA O.G.C. Prec. Op. No. 3-2000 (Apr. 10, 
2000), 65 Fed. Reg. 33421 (2000).  Where, as here, the 
amended regulations expressly provide an effective date and 
do not allow for retroactive application, the veteran is not 
entitled to consideration of the amended regulations prior to 
the established effective date.  See 38 U.S.C.A. § 5110(g) 
(West 1991).  

In view of the foregoing, the Board must evaluate the 
veteran's claim for an increased rating from June 10, 1999, 
under both the old criteria in the VA Schedule for Rating 
Disabilities and the current regulations in order to 
ascertain which version is most favorable to his claim, if 
indeed one is more favorable than the other.  In that regard, 
it is noted that the RO has reviewed the veteran's claim 
under the amended regulations, and advised him of such 
provisions in an April 2000 Supplemental Statement of the 
Case.  Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).  
Moreover, the veteran has already been afforded the hearing 
tests required by the new regulations, and these were used by 
the RO in the evaluation of his claim.  See Massey v. Brown, 
7 Vet. App. 204 (1994).  Therefore, the Board is able to 
evaluate this claim under the new regulations, without 
prejudice to the veteran.  

Under the regulations in effect prior to June 10, 1999, 
evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz.  To 
evaluate the degree of disability for bilateral service-
connected defective hearing, the rating schedule established 
11 auditory acuity levels designated from level I for 
essentially normal hearing through level XI for profound 
deafness.  38 C.F.R. § 4.85, Diagnostic Codes 6100-6110.

Under the regulations in effect from June 10, 1999, an 
examination for hearing impairment must be conducted by a 
licensed audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a puretone audiometry 
test.  Examinations are to be conducted without the use of 
hearing aids.  To evaluate the degree of disability from 
defective hearing, the rating schedule establishes 11 
auditory acuity levels from Level I for essentially normal 
acuity through Level XI for profound deafness.  These are 
assigned based on a combination of the percent of speech 
discrimination and the puretone threshold average, as 
contained in a series of tables within the regulations.  As 
under the old criteria, the puretone threshold average is the 
sum of the puretone thresholds at 1000, 2000, 3000, and 4000 
Hertz, divided by four.  38 C.F.R. § 4.85 (2000).

The revised regulatory provisions essentially addressed the 
question of whether the speech discrimination testing 
employed by VA in a quiet room with amplification of sounds 
accurately reflect the extent of hearing impairment.  Based 
on research, two circumstances were identified where 
alternative tables could be employed.  One was where the 
puretone thresholds in any four of the five frequencies of 
500, 1,000, 2,000, 3,000 and 4,000 Hertz are 55 decibels or 
greater.  The second was where puretone thresholds are 30 
decibels or less at frequencies of 1,000 Hertz and below, and 
are 70 decibels or more at 2,000 Hertz.  See 38 C.F.R. § 
4.86.  

In this case, as the record does not disclose thresholds 
meeting either of the above criterion, the Board finds that 
neither the old or new criteria are more favorable to the 
veteran.  Again, the new regulations do not contain any 
substantive changes that affect this particular case.  The 
frequencies used for the evaluation of hearing loss, the 
percentage of speech discrimination used for the evaluation 
of hearing loss, and the tables used to determine the level 
of hearing impairment and the disability evaluation of each 
level of hearing impairment have not been changed.  

Turning to the merits of the veteran's claim, the Board finds 
that a compensable rating for bilateral hearing loss during 
the period from June 14, 1995 to May 4, 1997, is not 
warranted.  The pertinent evidence during this period 
includes the April 1996 VA audiometric examination report 
which shows that the veteran had an average pure tone 
threshold of 51 decibels in the right ear with speech 
discrimination of 82 percent correct.  He had an average pure 
tone threshold of 54 decibels in the left ear with speech 
discrimination of 84 percent correct.  These test results 
indicate that the veteran's hearing is at level IV in the 
right ear and level II in the left ear; therefore a 
compensable rating is not warranted.  38 C.F.R. § 4.85, Code 
6100.  

Similarly, on audiometric examination conducted by his former 
employer in April 1996, the veteran had an average pure tone 
threshold of 44 decibels in the right ear and 51 decibels.  
This equates to level II hearing in the right ear and level 
III hearing in the left ear, warranting a noncompensable 
rating.  Id.  

Finally, on September 1996 VA outpatient audiometric 
examination, the veteran had an average pure tone threshold 
of 48 decibels in the right ear with speech discrimination of 
72 percent correct, constituting level IV hearing.  He had an 
average pure tone threshold of 53 decibels in the left ear 
with speech discrimination of 92 percent correct, 
constituting level I hearing.  These findings do not meet the 
criteria for a compensable rating.  Id.  

In view of the foregoing, the Board finds that a compensable 
rating for bilateral hearing loss during the period from June 
14, 1995 to May 4, 1997, is not warranted.  It is also noted 
that there is no other pertinent medical evidence of record 
which would entitle the veteran to a compensable rating for 
bilateral hearing loss prior to May 5, 1997. 

Likewise, the Board finds that a rating in excess of 10 
percent for the period from May 5, 1997 is not warranted.  
The pertinent evidence shows that at a May 1997 audiometric 
examination conducted by his former employer, the veteran had 
an average pure tone threshold of 50 decibels in the right 
ear and 59 decibels in the left ear, constituting levels III 
and IV hearing, respectively.  These findings meet the 
criteria for a 10 percent rating, but not higher.  38 C.F.R. 
§ 4.85, Code 6101.  

Additionally, applying the results of the veteran's February 
2000 VA audiometric examination yields a numerical category 
designation of IV in the right ear (between 50 and 57 average 
puretone decibel hearing loss, with between 76 and 82 percent 
speech discrimination), and V in the left ear (between 50 and 
57 average puretone decibel hearing loss, with between 68 and 
74 percent speech discrimination).  Entering the category 
designations for the veteran's bilateral hearing loss into 
Table VII also produces a disability evaluation of 10 
percent.  Id.  

The Board also notes that the only possible interpretation of 
this February 2000 VA examination under both the old and new 
regulations is that the veteran's hearing loss is at level IV 
in the right ear and level V in the left ear; therefore, a 
rating in excess of 10 percent is not warranted.  38 C.F.R. § 
4.85, Code 6100 (2000).  The Board has also considered the 
provisions of 38 C.F.R. § 4.85(g) and, as noted above, 38 
C.F.R. § 4.86, but the medical evidence of record clearly 
shows that these provisions are not applicable in this case.  
It is also noted that there is no other pertinent medical 
evidence of record which would entitle the veteran to a 
rating in excess of 10 percent for bilateral hearing loss 
from May 5, 1997. 

In reaching this decision, the Board has considered the 
veteran's contentions regarding the severity of his hearing 
loss.  While his statements are credible, they does not serve 
to establish a higher rating for bilateral hearing loss.  
Disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  In this case, the numeric designations correlate to 
a noncompensable disability rating for the period from June 
14, 1995 to May 4, 1997, and a 10 percent rating from May 5, 
1997.  The veteran is advised, however, that should the 
severity of his hearing loss increase, he may wish to 
resubmit his claim at that time.  

While it does not appear that the RO expressly considered 
referral of the case to the Chief Benefits Director or the 
Director, Compensation and Pension Service for the assignment 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1), 
the Board finds no basis for further action on this question 
as there are no circumstances presented that the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
increased rating for bilateral hearing loss.  38 C.F.R. § 
3.102 (2000).


ORDER

A compensable rating for bilateral hearing loss for the 
period from June 15, 1995 to May 4, 1997 is denied.  

A rating excess of 10 percent for bilateral hearing loss, 
from May 5, 1997, is denied.



		
	J.F. GOUGH
	Veterans Law Judge
	Board of Veterans' Appeals



 

